ON REHEARING
Appellant on motion for rehearing charges that in our original opinion we “side-stepped,” “brushed aside” and “swept under the rug” his Assignments of Error 3 and 4. Since appellant informs us that his application and brief on rehearing is preparatory to filing petition for certiorari to the Supreme Court, we extend our original opinion so that there will be no problem in the filing of the petition.
Appellant’s Assignments of Error 3 and 4 stated that the trial court erred in awarding to appellee a lot of land 272.69 feet by 198 feet by its decree of November 6, 1970, because there was no basis in the pleadings or the evidence by which such relief could have been granted by the court in its original decree of June 27, 1968. In other words, since the court erroneously entered its decree of June 27, 1968, it was erroneous for the court to amend it nunc pro tunc on November 6, 1970.
We thought the last sentence of our original opinion made clear that the judicial correctness of the court’s decree of June 27, 1968, was not before us on,this *453appeal. If the court erred in its decree of June 27, 1968, that error was necessary to have been the subject of appeal within six months thereafter. Title 7, Section 788, Code of Alabama 1940. Appellant took no such appeal.
The matter before this court came upon appeal from an order or decree dated November 6, 1970, amending nunc pro tunc the prior decree of June 27, 1968. The matter of whether the court erred in entering the decree of June 27, 1968, was in no way before us on this appeal. There having been no appeal within six months from June 27, 1968, the correctness of that decree cannot be now considered by this court merely because it was amended nunc pro tunc on November 6, 1970.
We hope this extension of our original opinion will enable appellant to better proceed with certiorari.
Rehearing overruled, opinion extended.